SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES Cash Account Trust Tax–Exempt Portfolio — DWS Tax Free Money Fund Class S DWS Alternative Asset Allocation Plus Fund DWS Climate Change Fund DWS Floating Rate Plus Fund DWS Health Care Fund DWS Intermediate Tax/AMT Free Fund DWS Lifecycle Long Range Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax-Free Fund DWS Strategic High Yield Tax-Free Fund Investors Cash Trust Treasury Portfolio — DWS U.S. Treasury Money Fund Class S Effective August 2, 2010, the following disclosure replaces similar disclosure in the “How the Fund/Portfolio Works” or “Howto Invest in the Fund/Portfolio”sections of each fund’s Class S prospectus: Class S shares areprincipally available to new investors through fee-based programs of investment dealers that have special agreements with the fund’s distributor, through certain group retirement plans and through certain registered investment advisors. These dealers and advisors typically charge ongoing fees for services they provide. Please Retain This Supplement for Future Reference July 23, 2010 DMF-3699
